348 S.W.3d 863 (2011)
Sandrio DeJESUS-ANDUJAR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72951.
Missouri Court of Appeals, Western District.
September 27, 2011.
*864 Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division One: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is a Rule 29.15 case. Sandrio De-Jesus-Andujar ("Movant") claims that the Circuit Court of Livingston County ("motion court") erred in denying his Rule 29.15 motion because Movant was denied effective assistance of trial counsel and the right to testify in his own defense. Movant claims that neither his trial counsel nor the trial court ever told him that he could testify at his trial or that the decision whether or not to testify was his to make. He concludes that he did not voluntarily waive his right to testify. We affirm the decision of the motion court. Rule 84.16(b).